DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 8/3/2022 with respect to the rejection(s) of claim(s) 1-11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Schmit and Saikkonen.
Applicant's arguments filed with respect to the recirculation line of O’Brien cannot be reasonably equated to both the supplemental air supply and the humid drying air supply as recited in claims 1 and 6 have been fully considered but they are not persuasive. Examiner notes that the recirculation line is only associated with the humid drying air. The Supplemental drying air of the second drying stage of O’Brien is found in the combustion air (36), not the humid drying air.
Applicant's arguments filed with respect to dependent claims now depending from allowable independent claims have been fully considered but they are not persuasive.  Please see the rejection of independent claims 1 and 6. 

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 6 recite supplemental air inlets downstream of the humid drying air inlets. However, fig. 1 illustrates the inlets merging into the same line. It is not clear what applicant is seeking to claim with these limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over O’brien (US 2010/0299956) in view of Saikkonen (US 2017/0002515) and Schit (US 2015/0198368).
As for claims 1 and 4, O’brien discloses a device for drying sheets, comprising: a conveying device for conveying sheets through the device for drying sheets [0018], a first drying stage arranged towards an upstream end of the device for drying sheets and comprising at least one drying chamber (zone 1, fig. 1), first stage drying air supply for introducing hot air into said at least one drying chamber of said first drying stage with at least one drying air inlet (combustion air entering at least at 36); air discharge for discharging exhaust air from said at least one drying chamber of said first drying stage (38, fig. 1), a second drying stage arranged downstream of the first drying stage and comprising at least one drying chamber (zone 2); transfer for transferring exhaust air discharged from said at least one drying chamber of the first drying stage into said at least one drying chamber of the second drying stage (18, fan illustrated but not numbered, fig. 1); humid drying air supply for introducing said exhaust air into said at least one drying chamber of said second drying stage, said humid drying air supply comprising at least one humid drying air inlet for introducing humid drying air at an upstream position of the second drying stage (18, fig. 1, illustrated entering zone 2); supplemental air supply for introducing supplemental air into said second drying stage via at least one supplemental air inlet arranged downstream of said humid drying air inlet (combustion air inlets via 36 and lines introduced to fans 32); wherein said supplemental air inlet is arranged at a position downstream of at least 30% of the total length of said second drying stage (combustion air inlets via 36 and lines introduced to fans 32 more than 30% of drier separation); 
As for claims 6, 7 and 11, O’brien discloses a method of drying sheets, wherein a wet sheet is introduced into a device for drying sheets, comprising the wet sheet is conveyed through a first drying stage and hot air is introduced into the at least one drying chamber to contact the wet sheet and to evaporate humidity from the wet sheet to obtain a partly dried sheet (see rejection of claim 1); exhaust air is discharged from said at least one drying chamber of the first drying stage and said exhaust air is collected from said at least one drying chamber of the first drying stage (18); the partly dried sheet is conveyed through a second drying stage comprising at least one drying chamber (zone 2); at least part of the exhaust air collected from said at least one drying chamber of the first drying stage is comprised in humid drying air, and said humid drying air is introduced into the at least one drying chamber of the second drying stage at an upstream position of the second drying stage (18, fig. 1); supplemental air is introduced into the at least one drying chamber of the second drying stage at a position downstream of the upstream position for introducing humid drying air to obtain a dried sheet (combustion air in via 36 and via fan 32); and the dried sheet is removed from the device for drying sheets (fig. 1, right side); wherein the humidity of the supplemental air introduced into the at least one drying chamber of the second drying stage is lower than the humidity of the humid drying air introduced into the at least one drying chamber of the second drying stage at an upstream position of the second drying stage (combustion air in via 36 and via fan 32 is a dryer air than the moisture laden air exhausted from zone 1); wherein the device for drying sheets comprises the device according to claim 1 (see the rejection of claim 1).
O’brien discloses the claimed invention except for the humid drying air having a moisture amount in a range of 150 gwater/kgair to 600 gwater/kgair. Saikkonen teaches the humid drying air having a moisture amount in a range of 150 gwater/kgair to 600 gwater/kgair [0047] showing this range of spent drying gas is typical for paper drying operations such as drying drywall. O’Brien would likely operate with similar moisture content in the discharge. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by O’Brien with the humid drying air having a moisture amount in a range of 150 gwater/kgair to 600 gwater/kgair as taught by Saikkonen because this is a typical moisture range used in drying paper products such a paper web or drywall and would not destroy the O’Brien reference. 
O’Brien discloses the claimed invention except for the supplemental air having a moisture amount in a range of 10 gwater/kgair to 100 gwater/kgair. Schmit teaches supplemental air having a moisture amount in a range of 10 gwater/kgair to 100 gwater/kgair [0108] indicating typical moisture content for drying air. O’Brien would be likely to operate with similar moisture content in the drying air . It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by O’Brien with supplemental air having a moisture amount in a range of 10 gwater/kgair to 100 gwater/kgair as taught by Schmit because the range reflects a typical moisture for drying air and would not destroy the O’Brien reference. 
Claims 2-3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Saikkonen and Schmit as applied to claims 1 and 6 above, and further in view of Bahner (US 5,659,975).
O’Brien discloses the claimed invention except for the at least one drying chamber of the first drying stage is a crosswise ventilated drying chamber; wherein the at least one drying chamber of the second drying stage is a longitudinally ventilated drying chamber; wherein the hot air introduced into the at least one drying chamber of the first drying stage is passing the sheet in a direction transverse to a longitudinal transport direction of the sheet through said first drying stage; wherein the humid drying air introduced into the at least one drying chamber of the second drying stage passes the sheet in a direction parallel to the longitudinal transport direction of the sheet through said second drying stage, wherein the direction is the same or opposite relative to the transport direction of the sheets.  Bahner teaches at least one drying chamber of the first drying stage is a crosswise ventilated drying chamber (2, 7, 8, fig. 1B); wherein the at least one drying chamber of the second drying stage is a longitudinally ventilated drying chamber (3, 9, fig. 1B); wherein the hot air introduced into the at least one drying chamber of the first drying stage is passing the sheet in a direction transverse to a longitudinal transport direction of the sheet through said first drying stage (2, 7, 8, fig. 1B); wherein the humid drying air introduced into the at least one drying chamber of the second drying stage passes the sheet in a direction parallel to the longitudinal transport direction of the sheet through said second drying stage, wherein the direction is the same or opposite relative to the transport direction of the sheets (3, 9, fig. 1B, same direction) in order to achieve larger mass flows of drying air through the drier with the lowest possible consumption of primary and secondary energy.  O’Brien would benefit equally from achieving larger mass flows of drying air through the drier with the lowest possible consumption of primary and secondary energy.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by O’Brien with at least one drying chamber of the first drying stage is a crosswise ventilated drying chamber; wherein the at least one drying chamber of the second drying stage is a longitudinally ventilated drying chamber; wherein the hot air introduced into the at least one drying chamber of the first drying stage is passing the sheet in a direction transverse to a longitudinal transport direction of the sheet through said first drying stage; wherein the humid drying air introduced into the at least one drying chamber of the second drying stage passes the sheet in a direction parallel to the longitudinal transport direction of the sheet through said second drying stage, wherein the direction is the same or opposite relative to the transport direction of the sheets as taught by Bahner in order to achieve larger mass flows of drying air through the drier with the lowest possible consumption of primary and secondary energy. 
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Saikkonen and Schmit as applied to claims 1 and 6 above.
O’Brien discloses the second drying stage comprises a drying chamber, and the supplemental air inlet is provided in the drying chamber of the second drying stage at a downstream end of the second drying stage (18, 36, fig. 1) and the claimed invention except for the second drying stage comprises at least two drying chambers, and the supplemental air inlet is provided in the last drying chamber of the second drying stage at a downstream end of the second drying stage.  However, an additional dryer, when considering one or more dryer amounts to an obvious duplication of parts. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation. It is noted that a duplication of parts has no patentable significance unless a new and unexpected result is produced (please see MPEP 2144.05.VI.B).  In re Harza.  In this case, O’Brien disclosed all of the substantive elements of the claim except for the duplication of parts.  Applicant does not identify any unexpected results by the additional dryer such that It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by O’Brien with the second drying stage comprises at least two drying chambers, and the supplemental air inlet is provided in the last drying chamber of the second drying stage at a downstream end of the second drying stage because a duplication of parts, absent unexpected results, is no more than obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762